      Case 1:17-mc-00360-AT-RWL Document 114 Filed 01/10/19 Page 1 of 2




Via ECF and Email

January 10, 2019

The Hon. Robert W. Lehrburger
U.S. Magistrate Judge, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1960
New York, NY 10007
(Lehrburger_NYSDChambers@nysd.uscourts.gov)

        RE:      Joint Request to Extend Discovery Deadlines
                 Essar Steel Algoma Inc. v. Nevada Holdings, Inc. f/k/a Southern Coal Sales
                 Corporation, Case No. 1:17-mc-00360-AT-RWL

Dear Judge Lehrburger:

On December 3, 2018, Your Honor entered an Order (Dkt. 97) setting the following schedule.

         Event                                                    Deadline
         Defendant’s production of documents and interrogatory    December 11, 2018
         responses pursuant to dkt. 87
         Conclude Rule 30(b)(6) deposition of Defendant           January 11, 2019
         Plaintiff expert report(s)                               January 22, 2019
         Deposition of Plaintiff’s expert witness(es)             February 1, 2019
         Defendant’s expert report(s)                             February 12, 2019
         Deposition of Defendant’s expert witness(es)             February 22, 2019

Plaintiff Essar Steel Algoma Inc. (“Algoma”) and Defendant Nevada Holdings, Inc. f/k/a
Southern Coal Sales Corporation (“SCSC”) respectfully submit this joint request for an extension
of that schedule.

Algoma submits that an extension is necessary so that it may review SCSC-produced documents
(received December 11, December 21, January 4, and a substantial production on January 8)
prior to reconvening the deposition. Algoma seeks adequate time to review the documents and
prepare for and complete the deposition.

SCSC’s agrees to the extension primarily because it has retained new lead counsel last week, and
counsel has scheduling conflicts in late January and early February.



Kip.Bollin@ThompsonHine.com 216.566.5800 216.566.5786                                 4834-9206-0805.4
         Case 1:17-mc-00360-AT-RWL Document 114 Filed 01/10/19 Page 2 of 2




Accordingly, the parties jointly request an extension of the discovery schedule as follows.

           Event                                                                        Deadline
           Conclude Rule 30(b)(6) deposition of Defendant                               February 13, 2019
           Plaintiff expert report(s)                                                   February 27, 2019
           Deposition of Plaintiff’s expert witness(es)                                 March 8, 2019
           Defendant’s expert report(s)1                                                March 19, 2019
           Deposition of Defendant’s expert witness(es)                                 March 29, 2019

Thank you for your consideration.

Respectfully yours,

    s/ Kip T. Bollin                                             s/ Richard A. Getty

    Kip T. Bollin                                                Richard A. Getty
    Counsel for Plaintiff Essar Steel Algoma Inc.                Counsel for Defendant Nevada Holdings, Inc.
                                                                 f/k/a Southern Coal Sales Corporation
Enclosure

cc:       All counsel of record via ECF notice




1
 As before, should SCSC submit an expert report on that concerns a new topic (as opposed to a responsive or rebuttal report),
Algoma will then “raise the issue” regarding the opportunity to provide a rebuttal report. (Dkt. 97.)



                                                        Page 2 of 2
